Treat, C. J. This was an action of ejectment brought by the trustees of the State Bank of Illinois against Gibson, to recover the possession of lots one and two, in block sixty-six, in Taylor’s Addition to the town of Petersburg. It appeared, in evidence, that the defendant had possession of the premises when the suit was commenced; and that James Estep entered the east half of the north-east quarter of section fourteen, in township eighteen, north of range seven west. The plaintiffs offered in succession the following evidence: A certificate of the county surveyor, showing that he had surveyed twenty acres from the south end of the tract entered by Estep, and that the lots in question were situated thereon; the oral testimony of the surveyor, that the twenty acres embraced the lots; a deed from the patentee to Elijah Estep, for the twenty acres ; a deed from the latter to Taylor, for the same premises; and a deed from Taylor to the State Bank of Illinois, for the lots described in the declaration. The court rejected this evidence, and the defendant had judgment. It appears, from the bill of exceptions, that the evidence was excluded because the plaintiffs did not introduce the original plat of the addition, or a certified copy from the record. This position cannot be maintained. The various provisions of the statute respecting the laying out of town lots, do not make it necessary to produce the plat in every controversy concerning the title to a town lot. The design of the statute in requiring a plat to be made and recorded, is to render the rights of individuals and the public definite and certain; and to accomplish this object, penalties are imposed on proprietors and surveyors for failing to pursue the directions of the statute. But a party may establish a title to a piece of ground described in his deed as a town lot, although no plat has ever been made and recorded. He is not to be prejudiced by the omission of his grantor to comply with the requisitions of the statute, if he can give locality to the premises intended to be conveyed. The plat is not a necessary muniment of his title. Where the corporate authority of a town claim the fee to the streets and alleys within its limits, it must appear that a plat has been regularly made and recorded. In such a case, it is the acknowledgment and recording of the plat, that vests the fee in the corporation. The plat operates as a grant to the corporation of the grounds designated thereon for public purposes. Canal Trustees v. Havens, 11 Ills. 554. But the public may have an interest in streets and alleys, although the ground has not been set apart for the purpose, in the manner prescribed by statute. A dedication of ground to public uses, may be made in other ways than by the making and recording of a town plat. In the case of a valid plat, the title to the ground set apart for public purposes, is held by the corporation for the use and benefit of the public; in the case of a dedication by a different mode, the fee continues in the proprietor, burdened with the public easement After a party has made proof of title to a tract of land, the question whether the tract includes the premises in controversy, is purely one of fact. And any evidence which tends to solve this question is properly admissible. The certified copy of a survey made by the county surveyor is competent. It is made primé facie evidence by the statute. He is supposed to consult the public record, and such other sources of information, as may serve to aid him in locating the land. His survey, however, is not conclusive, but may be shown to be erroneous. He may also be called as a witness. And so may any other person who has any information respecting the locality of the land. It is a common practice in the trial of actions of ejectment, to call witnesses for the purpose of showing the boundaries and precise location of a tract of land in dispute. The court erred in rejecting the evidence. The judgment is reversed, and the cause remanded. Judgment reversed.